  Case 3:17-cv-00609-B Document 32-1 Filed 10/18/18              Page 1 of 1 PageID 261


                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

TONY AND MII’S, INC.                          §
TONY THANGSONGCHAROEN, and                    §
SOMNUEK THANGSONGCHAROEN                      §    Case No. 3:17-cv-609-B
                                              §
              Plaintiffs,                     §
                                              §
       vs.                                    §
                                              §
UNITED STATES OF AMERICA,                     §
                                              §
              Defendant.                      §

ORDER ON UNITED STATES’ UNOPPOSED MOTION FOR RELIEF FROM ORDER
REQUIRING AN EXECUTIVE OFFICER WITH FULL SETTLEMENT AUTHORITY
       PERSONALLY ATTEND THE COURT-ORDERED MEDIATION

       Before the Court is the United States’ unopposed motion for relief from Order Requiring

an Executive Officer with Full Settlement Authority to Personally Attend the Court-Ordered

Mediation. For the reasons stated in the motion, and for good cause showing, the Court

GRANTS the motion. The mediation will be attended by the United States as represented in the

United States’ motion.



SO ORDERD.

       SIGNED: ______________________, 2018.




                                                    JANE J. BOYLE
                                                    UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
